On Application for Rehearing
PER CURIAM.
Appellants filed a motion for rehearing and alternatively prayed for amendment of the judgment and our decree by per curiam. We will deny the rehearing, but concede that appellants alternative prayer has merit and must be granted.
Appellants filed in this court a plea of prescription leveled at the plaintiff’s petition for recognition of the labor and ma-terialman’s lien and for judgment in the additional sum of $22.25 for cost of recordation. The plea of prescription is based upon LSA-R.S. 9:4812 which provides in substance that the labor and materialman’s lien shall preempt after one year from date of filing unless notice of suit is recorded prior thereto. It is conceded by plaintiff’s counsel that the notice of suit was not recorded to preserve the inscription of the lien. The judgment appealed from is therefore in error to the extent that the lien and privilege was recognized and the cost of inscription allowed.
The plea of prescription filed in this court is now maintained and our decree is now amended so as to amend the judgment appealed from by rejecting plaintiff’s prayer for recognition of his labor and material-man’s lien and further denying his prayer for $22.25 for cost of inscription of same. To that extent the judgment appealed from is reduced and as thus amended is affirmed.
Rehearing denied.